Title: From Alexander Hamilton to James Bruff, 25 June 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York June  25th. 1799
          
          The recruiting for your company being now in train, it becomes expedient to recur to the affair of your Charges against Major Rivardi. I have accordingly taken measures to constitute a Court of enquiry at Niagara, which I hope will be ready to enter upon the business by the time you can reach that place. I am therefore to desire that you will forthwith repair to Niagara. You will be entitled to an extra allowance towards defraying extra expences. I think you mentioned there was a person with you who was indispensable as a Witness. If so he must be taken on. But it must be well considered whether his evidence cannot be supplied on the Spot since the expence and trouble of conveying him thither ought if practicable to be avoided.
          With great consideration &c
        